DETAILED ACTION

Election of Species
In its reply filed January 8, 2021, Applicant elected tertiary amino group as the species to be examined for the third component of the claimed emulsion composition in response to the requirement dated December 18, 2020. 
Accordingly, claims 1, 2, 4-7 and 10-17 have been examined in the instant action in accordance with the elected species whereas claims 3, 8 and 9 have been withdrawn from consideration as drawn to non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims 2, 4-7 and 10-17 that depend therefrom, are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The third component of the emulsion composition of present independent claim 1 is drawn to a salt of an amino amide of a fatty acid containing an amino group and an acid component, wherein the acid has a chemical structure formula as depicted in claim 1.  
However, the present independent claim is indefinite because when m=0 and X is phosphorous or phosphoric, the chemical structure for the acid component will not possess a carboxylic acid moiety, which in turn would not provide a fatty acid/derivative compound as required in the present claim, thereby rendering claim 1 as indefinite.

Allowable Subject Matter
Claims 5 and 6 are objected to as dependent upon a rejected base claim but would be allowable if the indefiniteness rejection of claim 1 (supra) is overcome and these dependent claims are rewritten including all of the limitations of the base claim and any intervening claims in independent form.
The present claims do not teach or suggest a emulsion containing: a) about 40-98% by weight of a hydrocarbon; b) about 2-60% of an aqueous/salt solution that is not in accordance with the third component c); and c) about 0.02-8% of a salt of an amino amide of a fatty acid, containing a primary, secondary or tertiary amino group, and an acid component having a general formula (I) recited in present independent claim 1, wherein the weight proportions of the three components relate to the sum of the masses and is 100 percent by weight, and wherein the acid component has the chemical formula recited in Formula II as depicted in dependent claim 5.
The closest prior art of record are: Patel (US 2012/0186880 to Patel et al.); Kirkpatrick (USPN 3,169,113 to Kirkpatrick et al.) and Scherubel (USPN 4,140,640 to Scherubel).  Patel and Kirkpatrick had been cited in Applicant’s Information Disclosure Statement filed December 10, 2018.
Patel discloses an invert emulsion for use in a wellbore fluid wherein the emulsion has an acid component having a chemical formula in accordance with Formula (I) of present claim 1 ([0009] to [0014]).  However, Patel does not disclose its acid component as a component of a salt of amino amide of a fatty acid as recited in the present claims.
Kirkpatrick teaches an emulsifier for use in fracturing wherein the emulsifier is a mixture of a quaternary salt and a 9-18 carbon fatty acid salt of a partial amide of a polyalkylene polyamine with alkylene/amino groups having at least two amino groups (can be tertiary amine) that are amidified with fatty acids (col. 1, line 51 to col. 2, line 58).  However, the acid component does not possess a structure in accordance with chemical formula (II) as recited in dependent claims 5 and 6.
Scherubel discloses a retarded acid emulsion for acidizing a subterranean formation wherein the emulsion comprises an aqueous solution having an effective amount of an alkyl C8 to C18 primary fatty amine in combination with a diethanolamide of a C8 to C18 fatty acid (abstract; col. 2, line 35 to col. 3, line 11).  Yet, as was the case with Kirkpatrick, Scherubel does not teach or suggest the acid component in either fatty acid component as possessing a chemical structure in accordance with formula (II) of claims 5 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

April 18, 2021